DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 June 2022 has been entered.
Status of the Claims
	Claims 2-3, 5, 7, 11, 13, 15, and 19 are canceled. Claims 1, 4, 6, 8-10, 12, 14, 16-18, and 20 are pending and examined on the merits.
Claim Interpretation
	Although claim 1 is drawn to a method, the limitations of “the pad and the membrane being removable after use from the wound dressing or the feminine hygiene article” and “the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer” do not recite active method steps. Instead, the limitations are interpreted as functional limitations of the pad and the membrane of the testing device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015/181790 A1; hereinafter “Govindasamy”), Song (US 9,895,094 B2), and Cohen et al. (US 2010/0041571; hereinafter “Cohen”).
Regarding claim 1, Wolde-Mariam teaches a testing device (para [0072]-[0074]). Wolde-Mariam teaches the testing device comprising a second antibody on a first zone of a membrane (para [0072], capture antibody immobilized on test line/area on a membrane). The second antibody is reactive with an antibody complex to cause a first indication (conjugate binds with the antigen of interest which are subsequently captured and precipitated by the capture antibody, para [0072]). The antibody complex includes a first antibody coupled to a toxic shock syndrome toxin one (TSST-1) antigen (conjugate that binds with the antigen reads on first antibody, para [0072], [0096]).
Wolde-Mariam teaches the first antibody comprises a first particular antibody coupled to a first particle, the first particle being configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex (antibody conjugated to a signal reagent designed to allow for the visualization of the assay endpoint, such as colloidal gold or colored latex micro-spheres; the conjugate binds with the antigen of interest in the sample, and the antigen and conjugate are subsequently captured and precipitated by the immobilized antibody on the membrane, para [0072]). Wolde-Mariam teaches the first indication indicating a concentration of TSST-1 antigens in the first zone, a threshold amount of antigens present in the first zone, or a combination thereof (e.g., the lateral flow technique can be used to partially quantitate the amount of antigen, para [0074], [0069], [0080]).
Wolde-Mariam teaches the testing device further comprising a third antibody on a second zone of the membrane (control band/line comprising antibody, para [0074]). The third antibody is reactive with a fourth antibody to cause a second indication (para [0074]).
Wolde-Mariam teaches the membrane coupled to a pad, the pad including the first and fourth antibodies (a separate pad which is overlapped onto the membrane impregnated with the capture antibody, para [0072]). 
Wolde-Mariam teaches the fourth antibody comprises a second particular antibody coupled to a second particle, the second particle being configured to cause the second indication responsive to a reaction between the third antibody and the second particular antibody (para [0074]).
Wolde-Mariam fails to teach the first particle comprising a magnetic material and the first indication being a magnetic response. Wolde-Mariam fails to teach a method of manufacturing the test device comprising depositing a second antibody on a first zone of a membrane and depositing a third antibody on a second zone of the membrane. Wolde-Mariam fails to teach the method further comprising coupling the membrane to a pad, the pad including the first antibody and the fourth antibody. Wolde-Mariam fails to teach the method further comprising inserting the pad and the membrane into a wound dressing or a feminine hygiene article, the pad and the membrane being removable after use from the wound dressing or the feminine hygiene article, the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer. Wolde-Mariam fails to teach the method further comprising coupling the pad to a sample pad, wherein the sample pad receives a fluid and channels the fluid to the pad; and coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid, prior to inserting the pad and the membrane into the wound dressing or the feminine hygiene article.
Govidamsamy teaches a method of manufacturing a testing device comprising: depositing a second antibody on a first zone of a membrane, the second antibody being reactive with an antibody complex to cause a first indication; and depositing a third antibody on a second zone of the membrane, wherein the third antibody is reactive with a fourth antibody to cause a second indication (p. 9, para 1-4; p. 8, para 1-3; p. 6, para 1).
Govidasamy teaches coupling the membrane to a pad (providing a sample pad, conjugate pad, test membrane and an absorbent wick in fluidic connection with each other, p. 9, para 1, step (i)). Govidasamy teaches the pad includes the first antibody and the fourth antibody (conjugate pad comprises detection antibody, detection antibody reads on the first and fourth antibodies, p. 6, para 1, see (ii) and (iii); p. 12, para 3).
Govindasamy teaches coupling the pad to a sample pad (p. 9, para 1), wherein the sample pad receives a fluid and channels the fluid (p. 5, para 13; p. 15, para 4). Govindasamy teaches coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid (p. 9, para 1; p. 15, para 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the method of manufacturing the device of Wolde-Mariam, depositing a second antibody on a first zone of the membrane and depositing a third antibody on a second zone of the membrane as taught by Govindasamy because Wolde-Mariam is generic with respect to how the antibodies are applied to the membrane and one would be motivated to use an appropriate deposition technique based on the economics and availability of components.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the steps of coupling the membrane to a pad including the first antibody and the fourth antibody and coupling the pad to a sample pad and the membrane to a wick pad as in Govindasamy to manufacture the device of Wolde-Mariam in order to provide a fluidic connection between each section, enabling the flow of the sample towards the detection regions (p. 15, para 4). One would have reasonable expectation of success because both are drawn to lateral flow immunoassays with analogous structures.
Song teaches a testing device comprising a lateral flow device and an absorbent article for testing a bodily fluid suspected of containing an analyte (col. 1, lines 47-56; col. 2, line 53-col. 3, line 7; Figs. 4-7). The lateral flow device may comprise a sample pad (col. 5, lines 29-30), a conjugate pad (col. 5, lines 31-38), detection (col. 5, lines 45-67) and control (col. 6, lines 1-18) zones (col. 7, lines 25-36), and a wick pad (col. 5, lines 6-13). The absorbent article may be a feminine hygiene product, e.g., sanitary napkin (col. 12, lines 41-42). Song teaches attaching the lateral flow device to the absorbent article (col. 1, lines 51-52; col. 3 lines 3-4; col. 12, lines 35-37; col. 12, lines 52-58) through various methods, such as adhesives and hook and loop type fasteners, for example (see Attachment Mechanisms section). Song teaches the testing device with an absorbent article can collect and test samples from subjects at certain times or conditions where the patient is not necessarily in the presence of medical or otherwise specially trained personnel and enables testing to occur at the time of the insult of the absorbent article (col. 1, lines 29-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Wolde-Mariam in view of Govindasamy the step of inserting the pad and the membrane into a feminine hygiene article as in Song because doing so would allow for collecting and testing samples from subjects at certain times or conditions where the patient is not necessarily in the presence of medical or otherwise specially trained personnel and would enable testing to occur at the time of the insult of the absorbent article (Song, col. 1, lines 29-43). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Wolde-Mariam in view of Govindasamy is drawn to manufacturing a testing device comprising a lateral flow assay for detecting a microbial antigen and Song is drawn to providing a testing device by attaching a lateral flow assay to a feminine hygiene article.
Cohen teaches a first particle comprising a magnetic material (detectable and measurable changes can be due to binding with colloidal gold, latex dyed beads, charcoal beads, or magnetic or paramagnetic beads, para [0006], [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first particle of Wolde-Mariam in view of Govindasamy and Song with a magnetic or paramagnetic particle as suggested in Cohen. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent particle since the same expected detection of analyte would be obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device indication.
Although Wolde-Mariam in view of Govindasamy, Song, and Cohen does not specifically teach the pad and membrane being removable after use from the wound dressing or the feminine hygiene article and the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer, these limitations are considered functional limitations on the pad and membrane that do not provide structural limitations to the claimed method. The device manufactured by the method of the prior art needs only to be capable of performing any recited functional limitation and the prior art does not need to teach the functional limitation itself to read on the claims. Wolde-Mariam in view of Govindasamy, Song, and Cohen teaches the method of manufacturing the testing device comprising the pad and the membrane that are inserted into a wound dressing or a feminine hygiene article and are considered capable of being removable after use from the wound dressing or the feminine hygiene article. Wolde-Mariam in view of Govindasamy, Song, and Cohen teaches the method of manufacturing the testing device comprising the membrane with a second antibody deposited on a first zone of the membrane, the second antibody being reactive with an antibody complex to cause a first indication, the antibody complex comprising a first antibody coupled to a TSST-1 antigen, the first antibody comprising a first particular antibody coupled to a first particle, the first particle comprising a magnetic material configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex, the first indication being a magnetic response and is therefore considered capable of being electronically read or analyzed by a reader comprising a magnetometer. Thus, the device manufactured by the method of Wolde-Mariam in view of Govindasamy, Song, and Cohen is considered capable of performing the recited functional limitations.
Regarding claim 4, Wolde-Mariam teaches each of the first and fourth antibody comprises a monoclonal antibody, the second antibody is immobilized, and the third antibody is an anti-antibody associated with the fourth antibody (para [0052], [0072]-[0074]).
Regarding claim 6, Wolde-Mariam in view of Govindasamy, Song, and Cohen, as detailed above, teaches the method further comprises: coupling the pad to a sample pad, wherein the sample pad receives a fluid and channels the fluid to the pad; and coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid, but fails to specifically teach these steps being performed prior to inserting the pad and the membrane into the wound dressing or the feminine hygiene article.
However, it would have been obvious to couple the pad to the sample pad and to couple the membrane to the wick pad prior to inserting the pad and the membrane into the feminine hygiene article by selecting from a finite number of ways to incorporate coupling the pad to the sample pad and the membrane to the wick pad and inserting the components into the feminine hygiene article into the method (e.g., coupling can either occur before or after insertion).
Regarding claim 8, Song teaches the testing device is configured to output a notification (the device is capable of receiving the bodily fluid and providing a signal to a user or caregiver, col. 15, lines 22-25, abstract) indicating a concentration of antigens in the first zone, indicating a threshold amount of antigens are present in the first zone, or a combination thereof (the detection zone and/or control zone can be visible to the user or caregiver so that a simple, accurate, and rapid indication of the presence of the analyte may be provided, col. 15, lines 25-50; user may better determine the concentration of the enzyme or other analyte within the test sample using detection zone 20, control zone 22, or any other zone employed in the lateral flow assay device 10, col. 7, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the testing device manufactured by the method of Wolde-Mariam in view of Giovindadamy and Song to output a notification indicating a concentration of TSST-1 antigens in the first zone, indicating a threshold amount of TSST-1 antigens are present in the first zone, or a combination thereof as suggested in Song so that a simple, accurate, and rapid indication of the presence of the analyte may be provided to the user or caregiver (Song, col. 15, lines 25-50).

Claims 9-10, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolde-Mariam (US 2003/0073073) in view of Govindasamy et al. (WO 2015/181790 A1; hereinafter “Govindasamy”), Song (US 9,895,094 B2), Cohen et al. (US 2010/0041571; hereinafter “Cohen”), and Renard (US 2016/0169884 A1).
Regarding claims 9-10 and 17, Wolde-Mariam teaches a testing device (para [0072]- [0074]). Wolde-Mariam teaches the testing device comprising a second antibody on a first zone of a membrane (para [0072], capture antibody immobilized on test line/area on a membrane). The second antibody is reactive with an antibody complex to cause a first indication (conjugate binds with the antigen of interest which are subsequently captured and precipitated by the capture antibody, para [0072]). The antibody complex includes a first antibody coupled to a toxic shock syndrome toxin one (TSST-1) antigen (conjugate that binds with the antigen reads on first antibody, para [0072], [0095]-[0096]).
Wolde-Mariam teaches the first antibody comprises a first particular antibody coupled to a first particle, the first particle being configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex (antibody conjugated to a signal reagent designed to allow for the visualization of the assay endpoint, such as colloidal gold or colored latex micro-spheres; the conjugate binds with the antigen of interest in the sample, and the antigen and conjugate are subsequently captured and precipitated by the immobilized antibody on the membrane, para [0072]). Wolde-Mariam teaches the first indication indicating a concentration of TSST-1 antigens in the first zone, a threshold amount of antigens present in the first zone, or a combination thereof (e.g., the lateral flow technique can be used to partially quantitate the amount of antigen, para [0074], [0069], [0080]).
Wolde-Mariam teaches the testing device further comprising a third antibody on a second zone of the membrane (control band/line comprising antibody, para [0074]). The third antibody is reactive with a fourth antibody to cause a second indication (para [0074]).
Wolde-Mariam teaches the fourth antibody comprises a second particular antibody coupled to a second particle, the second particle being configured to cause the second indication responsive to a reaction between the third antibody and the second particular antibody (para [0074]).
Wolde-Mariam teaches the membrane coupled to a pad, the pad including the first and fourth antibodies (a separate pad which is overlapped onto the membrane impregnated with the capture antibody, para [0072]). 
Wolde-Mariam teaches each of the first and fourth antibody comprises monoclonal antibodies or polyclonal antibodies (para [0052], [0073]). Wolde-Mariam teaches each test can detect one or more antigens and that the antibodies which are used may, for example, contain more than one monoclonal antibody (para [0073], e.g., para [0095], [0100]).
Wolde-Mariam fails to teach the first particle comprising a magnetic material and the first indication being a magnetic response. Wolde-Mariam fails to teach a method of manufacturing the test device comprising depositing a second antibody on a first zone of a membrane and depositing a third antibody on a second zone of the membrane. Wolde-Mariam fails to teach the method further comprising coupling the membrane to a pad, the pad including the first antibody and the fourth antibody. Wolde-Mariam fails to teach the method further comprising inserting the pad and the membrane into a wound dressing or a feminine hygiene article, the pad and the membrane being removable after use from the wound dressing or the feminine hygiene article, the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer. Wolde-Mariam fails to teach each of the first antibody and the fourth antibody comprises a polyvalent antibody. Wolde-Mariam fails to teach the method further comprising coupling the pad to a sample pad, wherein the sample pad receives a fluid and channels the fluid to the pad; and coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid, prior to inserting the pad and the membrane into the wound dressing or the feminine hygiene article. 
Govidamsamy teaches a method of manufacturing a testing device comprising: depositing a second antibody on a first zone of a membrane, the second antibody being reactive with an antibody complex to cause a first indication; and depositing a third antibody on a second zone of the membrane, wherein the third antibody is reactive with a fourth antibody to cause a second indication (p. 9, para 1-4; p. 8, para 1-3; p. 6, para 1).
Govidasamy teaches coupling the membrane to a pad (providing a sample pad, conjugate pad, test membrane and an absorbent wick in fluidic connection with each other, p. 9, para 1, step (i)). Govidasamy teaches the pad includes the first antibody and the fourth antibody (conjugate pad comprises detection antibody, detection antibody reads on the first and fourth antibodies, p. 6, para 1, see (ii) and (iii); p. 12, para 3).
Govindasamy teaches coupling the pad to a sample pad (p. 9, para 1), wherein the sample pad receives a fluid and channels the fluid (p. 5, para 13; p. 15, para 4). Govindasamy teaches coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid (p. 9, para 1; p. 15, para 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the method of manufacturing the device of Wolde-Mariam, depositing a second antibody on a first zone of the membrane and depositing a third antibody on a second zone of the membrane as taught by Govindasamy because Wolde-Mariam is generic with respect to how the antibodies are applied to the membrane and one would be motivated to use an appropriate deposition technique based on the economics and availability of components.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the steps of coupling the membrane to a pad including the first antibody and the fourth antibody and coupling the pad to a sample pad and the membrane to a wick pad as in Govindasamy to manufacture the device of Wolde-Mariam in order to provide a fluidic connection between each section, enabling the flow of the sample towards the detection regions (p. 15, para 4). One would have reasonable expectation of success because both are drawn to lateral flow immunoassays with analogous structures.
Song teaches a testing device comprising a lateral flow device and an absorbent article for testing a bodily fluid suspected of containing an analyte (col. 1, lines 47-56; col. 2, line 53-col. 3, line 7; Figs. 4-7). The lateral flow device may comprise a sample pad (col. 5, lines 29-30), a conjugate pad (col. 5, lines 31-38), detection (col. 5, lines 45-67) and control (col. 6, lines 1-18) zones (col. 7, lines 25-36), and a wick pad (col. 5, lines 6-13). The absorbent article may be a feminine hygiene product, e.g., sanitary napkin (col. 12, lines 41-42). Song teaches attaching the lateral flow device to the absorbent article (col. 1, lines 51-52; col. 3 lines 3-4; col. 12, lines 35-37; col. 12, lines 52-58) through various methods, such as adhesives and hook and loop type fasteners, for example (see Attachment Mechanisms section). Song teaches the testing device with an absorbent article can collect and test samples from subjects at certain times or conditions where the patient is not necessarily in the presence of medical or otherwise specially trained personnel and enables testing to occur at the time of the insult of the absorbent article (col. 1, lines 29-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Wolde-Mariam in view of Govindasamy the step of inserting the pad and the membrane into a feminine hygiene article as in Song because doing so would allow for collecting and testing samples from subjects at certain times or conditions where the patient is not necessarily in the presence of medical or otherwise specially trained personnel and would enable testing to occur at the time of the insult of the absorbent article (Song, col. 1, lines 29-43). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Wolde-Mariam in view of Govindasamy is drawn to manufacturing a testing device comprising a lateral flow assay for detecting a microbial antigen and Song is drawn to providing a testing device by attaching a lateral flow assay to a feminine hygiene article.
Cohen teaches a first particle comprising a magnetic material (detectable and measurable changes can be due to binding with colloidal gold, latex dyed beads, charcoal beads, or magnetic or paramagnetic beads, para [0006], [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first particle of Wolde-Mariam in view of Govindasamy and Song with a magnetic or paramagnetic particle as suggested in Cohen. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent particle since the same expected detection of analyte would be obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device indication.
Although Wolde-Mariam in view of Govindasamy, Song, and Cohen does not specifically teach the pad and membrane being removable after use from the wound dressing or the feminine hygiene article and the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer, these limitations are considered functional limitations on the pad and membrane that do not provide structural limitations to the claimed method. The device manufactured by the method of the prior art needs only to be capable of performing any recited functional limitation and the prior art does not need to teach the functional limitation itself to read on the claims. Wolde-Mariam in view of Govindasamy, Song, and Cohen teaches the method of manufacturing the testing device comprising the pad and the membrane that are inserted into a wound dressing or a feminine hygiene article and are considered capable of being removable after use from the wound dressing or the feminine hygiene article. Wolde-Mariam in view of Govindasamy, Song, and Cohen teaches the method of manufacturing the testing device comprising the membrane with a second antibody deposited on a first zone of the membrane, the second antibody being reactive with an antibody complex to cause a first indication, the antibody complex comprising a first antibody coupled to a TSST-1 antigen, the first antibody comprising a first particular antibody coupled to a first particle, the first particle comprising a magnetic material configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex, the first indication being a magnetic response and is therefore considered capable of being electronically read or analyzed by a reader comprising a magnetometer. Thus, the device manufactured by the method of Wolde-Mariam in view of Govindasamy, Song, and Cohen is considered capable of performing the recited functional limitations.
Renard teaches traditionally, in sandwich-type immunoassays, the capture and detection binding partners are antibodies recognizing different epitopes of an antigen. Renard teaches the antibodies used as the detection binding partner may be, for example, multivalent polyclonal antibodies or various specific monoclonal antibodies. (see para [0005]-[0007])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first antibody and the fourth of the method of Wolde-Mariam in view of Govindasamy, Song, and Cohen be polyvalent antibodies instead of various specific monoclonal antibodies as disclosed by Renard. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection techniques and since the same expected detection of antigen would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired immunoassay format. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to detecting antigens using a sandwich immunoassay including labeled detection antibodies.
Regarding claim 12, Wolde-Mariam teaches the second antibody is immobilized, and the third antibody is an anti-antibody associated with the fourth antibody (para [0072]-[0074]).
Regarding claims 14 and 18, Wolde-Mariam in view of Govindasamy, Song, and Cohen, as detailed above, teaches the method further comprises: coupling the pad to a sample pad, wherein the sample pad receives a fluid and channels the fluid to the pad; and coupling the membrane to a wick pad, wherein the pad and the membrane channel the fluid to the wick pad, and wherein the wick pad absorbs and stores the fluid, but fails to specifically teach these steps being performed prior to inserting the pad and the membrane into the wound dressing or the feminine hygiene article.
However, it would have been obvious to couple the pad to the sample pad and to couple the membrane to the wick pad prior to inserting the pad and the membrane into the feminine hygiene article by selecting from a finite number of ways to incorporate coupling the pad to the sample pad and the membrane to the wick pad and inserting the components into the feminine hygiene article into the method (e.g., coupling can either occur before or after insertion).
Regarding claims 16 and 20, Song teaches the testing device is configured to output a notification (the device is capable of receiving the bodily fluid and providing a signal to a user or caregiver, col. 15, lines 22-25, abstract) indicating a concentration of antigens in the first zone, indicating a threshold amount of antigens are present in the first zone, or a combination thereof (the detection zone and/or control zone can be visible to the user or caregiver so that a simple, accurate, and rapid indication of the presence of the analyte may be provided, col. 15, lines 25-50; user may better determine the concentration of the enzyme or other analyte within the test sample using detection zone 20, control zone 22, or any other zone employed in the lateral flow assay device 10, col. 7, lines 25-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the testing device manufactured by the method of Wolde-Mariam in view of Giovindadamy and Song to output a notification indicating a concentration of TSST-1 antigens in the first zone, indicating a threshold amount of TSST-1 antigens are present in the first zone, or a combination thereof as suggested in Song so that a simple, accurate, and rapid indication of the presence of the analyte may be provided to the user or caregiver (Song, col. 15, lines 25-50).
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 20 June 2022, with respect to the rejection of claims 1-2, 4, 6, and 8 under 35 U.S.C. § 103 based on Wolde-Mariam in view of Govindasamy and Song have been fully considered and are persuasive in light of amendments to the claims because the cited references do not specifically teach the first particle comprising a magnetic material configured to cause the first indication, the first indication being a magnetic response.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wolde-Mariam in view of Govindasamy, Song, and Cohen which teaches the first particle comprising a magnetic material configured to cause a first indication being a magnetic response.
Applicant’s arguments, see p. 9, filed 20 June 2022, with respect to the rejection of claim 3 under 35 U.S.C. § 103 based on Wolde-Mariam in view of Govindasamy, Song, and Cohen have been fully considered but they are not persuasive. Applicant argues Cohen fails to cure the deficiencies of Wolde-Mariam and Govindasamy with respect to independent claim 1 from which claim 3 depends because Cohen fails to disclose or suggest that the pad and the membrane are removable after use from the wound dressing or the feminine hygiene article, the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer. 
This is not persuasive because although Wolde-Mariam in view of Govindasamy, Song, and Cohen does not specifically teach the pad and membrane being removable after use from the wound dressing or the feminine hygiene article and the membrane configured to be electronically read or analyzed by a reader comprising a magnetometer, these limitations are considered functional limitations on the pad and membrane that do not provide structural limitations to the claimed method. The device manufactured by the method of the prior art needs only to be capable of performing any recited functional limitation and the prior art does not need to teach the functional limitation itself to read on the claims. Wolde-Mariam in view of Govindasamy, Song, and Cohen teaches the method of manufacturing the testing device comprising the pad and the membrane that are inserted into a wound dressing or a feminine hygiene article and are considered capable of being removable after use from the wound dressing or the feminine hygiene article (it is additionally noted that Song teaches various attachment mechanisms including, for example, hook and loop fasteners and various adhesives, which would allow the pad and membrane to be removed). Wolde-Mariam in view of Govindasamy, Song, and Cohen teaches the method of manufacturing the testing device comprising the membrane with a second antibody deposited on a first zone of the membrane, the second antibody being reactive with an antibody complex to cause a first indication, the antibody complex comprising a first antibody coupled to a TSST-1 antigen, the first antibody comprising a first particular antibody coupled to a first particle, the first particle comprising a magnetic material configured to cause the first indication responsive to a reaction between the second antibody and the antibody complex, the first indication being a magnetic response and is therefore considered capable of being electronically read or analyzed by a reader comprising a magnetometer. Thus, the device manufactured by the method of Wolde-Mariam in view of Govindasamy, Song, and Cohen is considered capable of performing the recited functional limitations.
Applicant’s arguments, see p. 9, filed 20 June 2022, with respect to the rejection of claims 9-12, 14, 16-18, and 20 under 35 U.S.C. § 103 based on Wolde-Mariam in view of Govindasamy, Song, and Cohen have been fully considered and are persuasive in light of amendments to the claims because the cited references do not specifically teach the first antibody and the fourth antibody comprises a polyvalent antibody.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wolde-Mariam in view of Govindasamy, Song, Cohen, and Renard which teaches the first antibody and the fourth antibody comprises a polyvalent antibody.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641